United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2922
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                  Bryan S. Behrens,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                              Submitted: June 27, 2016
                                Filed: July 19, 2016
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Upon the government’s motion, the district court1 issued a writ of garnishment,
pursuant to the Federal Debt Collection Procedures Act (FDCPA), to collect a portion

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
of a criminal restitution debt owed by Bryan Behrens. Behrens objected to the
garnishment, moving for a hearing and appointment of counsel. The court denied
Behrens’s motions, and he appeals, arguing that (1) the court erred in denying a
hearing and appointed counsel, and (2) the garnishment was improper, because the
court lacked jurisdiction over his original indictment, the indictment did not include
a forfeiture count, and he was not in default of the payment schedule set forth in the
underlying criminal judgment.

       These arguments fail. First, Behrens’s jurisdictional argument amounts to a
challenge to the validity of the restitution order, and he may not raise such a challenge
in FDCPA proceedings, which are limited to consideration of claimed exemptions,
the government’s compliance with statutory requirements, and the validity of default
judgments. See 28 U.S.C. § 3202(d). Second, Behrens’s assertion that the indictment
did not include a forfeiture count is misplaced, as these proceedings were not an
attempt to obtain forfeiture but to collect restitution. Third, the payment schedule set
forth in the judgment did not preclude the instant garnishment, because the judgment
specified that the amount owed was due in full on the date of judgment; and notably,
the judgment imposed the obligation to make installment payments without limiting
the government’s ability to institute civil collections proceedings. Compare United
States v. Martinez, 812 F.3d 1200, 1202-08 (10th Cir. 2015) (holding that government
could not garnish assets beyond amount currently due under installment schedule
when restitution order did not create immediately enforceable debt for full restitution
amount), with United States v. Ekong, 518 F.3d 285, 286 (5th Cir. 2007) (rejecting
debtor’s contention that installment plan prevented garnishment because nothing in
criminal judgement was contrary to statutes allowing government to enforce victim
restitution orders under FDCPA).

      We conclude further that the denial of a hearing is not a basis for reversal,
because each of the objections that Behrens sought to raise at the hearing failed as a
matter of law. See United States v. Page, No. 1:13CV119, 2013 WL 2945070, at *4

                                          -2-
(N.D. W. Va. June 14, 2013); Fed. R. Civ. P. 61 (harmless error). Finally, Behrens
did not have a right to counsel in FDCPA proceedings, see United States v. Cohan,
798 F.3d 84, 89 (2d Cir. 2015), and the court did not abuse its discretion in declining
to appoint counsel, see Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006)
(listing relevant criteria for determining whether to appoint counsel in civil matter).

      Accordingly, we affirm.
                     ______________________________




                                         -3-